Citation Nr: 9927307	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-03 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for a chronic right 
hand disability.

3.  Entitlement to service connection for bilateral eye 
disabilities.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for residuals of stab 
wound manifested by scars.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Waco Regional 
Office (RO) May 1996 rating decision which denied service 
connection for back and right hand disabilities, vision 
impairment, skin disorder, scars, and PTSD.

In his February 1997 substantive appeal, the veteran 
requested a Travel Board hearing.  A May 1997 letter from his 
representative reveals that he desired an RO hearing (which 
was held in March 1998) rather than a Travel Board hearing.  
Thus, his Travel Board hearing request was withdrawn.  
38 C.F.R. § 20.704(e) (1998).


FINDINGS OF FACT

1.  Symptomatology or disability involving the back were not 
evident in service or for many years thereafter; competent 
medical evidence does not show that the current back 
disability is linked to service or any incident occurring 
therein.  

2.  There is no current medical diagnosis of a chronic right 
hand disability and the evidence does not show that any 
claimed right hand disability is linked to active service or 
any incident occurring therein.

3.  There is no current medical diagnosis of chronic eye 
disabilities and the evidence does not show that any claimed 
eye disabilities are linked to active service or any incident 
occurring therein.

4.  There is no current medical diagnosis of a chronic skin 
disorder and the evidence does not show that any claimed skin 
disorders are linked to active service or any incident 
occurring therein.

5.  Medical evidence of record does not reveal a clear 
diagnosis of PTSD; there is no competent medical evidence of 
record linking the claimed PTSD to service.

6.  The veteran's service records do not reflect the presence 
of scars or any injury which may have resulted in permanent 
scarring.

7.  A 1/2-inch scar on the back was initially clinically 
evident more than 20 years after the veteran's separation 
from service.

8.  The evidence does not demonstrate that the current post 
stab wound scar on the back is related to the veteran's 
period of active military service.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for a chronic back disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
service connection for a chronic right hand disability.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not presented a well-grounded claim of 
service connection for bilateral eye disabilities.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not presented a well-grounded claim of 
service connection for a chronic skin disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran has not presented a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  A scar on the back was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (1998).  Congenital or developmental defects are not 
considered diseases or injuries within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (1998).

In the case of PTSD, clear medical diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link between current 
symptomatology and the in-service stressor, is required.  
38 C.F.R. § 3.304(f) (1998).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id., as 
amended (64 Fed. Reg. 32,807-08 (June 18, 1999)).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service records do not reveal that he had any 
combat service or service in the Vietnam area of operations; 
his military occupational specialties were petroleum storage 
specialist and motor transportation operator.  As there is no 
indication that he had any combat service, 38 U.S.C.A. 
§ 1154(b) (West 1991) does not apply to his claims.

His available service medical records, consisting of June 
1971 service entrance medical examination report and August 
1975 service separation medical examination report, do not 
reveal any evidence of any injuries or trauma resulting in 
scars, or clinical manifestations of musculoskeletal 
disabilities, skin disorders, vision impairment, or 
symptomatology associated with PTSD (but, on service 
separation medical examination, he reported a history of 
broken bones); on service separation examination, his 
uncorrected distant and near visual acuity was 20/20, 
bilaterally; no scars were identified on examination.  No 
additional service medical records are available and RO 
attempts to associate such records with the claims file have 
been unsuccessful.  When complete service medical records are 
unavailable, the obligation of the Board to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

A November 1993 psychiatric examination report from W. 
Skinner, M.D., reveals that the veteran complained of 
symptoms of depression, almost daily crying spells, 
concentration deficit, anorexia, lack of self-esteem and 
decreased energy, right hip pain, and periodically blurred 
vision.  He indicated that he sustained a work-related slip 
and fall injury in January 1992, severely "angulating" his 
body at the waist and resulting in right hip and back pain; 
reportedly, he was in receipt of workers compensation 
benefits for a period of time.  He indicated that he was 
generally in good health; reportedly, his only history of 
injury consisted of a 1982 injury to the pelvis (which did 
not result in any disability).  On examination, major 
depression, single episode, without psychosis, and thoracic 
and lumbar spine pain were diagnosed.  

In January 1996, Dr. Skinner indicated that the veteran 
continued to experience low back and right hip pain and 
depression.

On VA psychiatric examination in January 1996, the veteran 
indicated that he was stationed in Germany and Italy during 
active service (noting that he shot a person when he was on 
guard-duty in Germany, and that he witnessed several 
accidents and events resulting in the death of many people 
while in the service).  During service, he reportedly drove 
heavy tankers and trucks with nuclear warheads; at one time, 
a tanker carrying aviation fuel reportedly blew up.  He 
indicated that he was stabbed in the back by somebody while 
he was stationed in Germany, and that he handled Agent Orange 
during service.  He indicated that he was in receipt of 
Social Security Administration (SSA) benefits for his low 
back and hip.  On examination, chronic dysthymia was 
diagnosed.

On VA orthopedic examination in January 1996, the veteran 
indicated that he dropped a 55-gallon drum in service, 
injuring the right hand, and he experienced pain and 
diminished grip-strength in that hand since then (the 
examiner indicated that diminished right hand grip-strength 
noted on examination may or may not have been "objective").  
Reportedly, he sustained a stab wound to the back and, on 
examination, a 1/2-inch, well healed, faint scar was noted on 
the right side of the back, just below the scapula.  On 
examination, history of back condition with some loss of 
motion, history of right hand injury with full range of 
motion but with some loss of grip-strength, and a small scar 
on the back, just below the tip of the scapula, were 
diagnosed.  

On VA medical examination in January 1996, the veteran 
indicated that he was stationed in Vietnam during active 
service and that, during such service, he handled various 
petroleum products which caused a "skin condition" on his 
hands; reportedly, he experienced dryness and itching of the 
skin on his hands and forearms since that time.  On 
examination, there was no evidence of any acute or chronic 
skin lesions, but the skin on the hands was very dry (but not 
associated with a rash).  X-ray study of the right hand did 
not reveal any abnormalities; a study of the spine revealed 
degenerative disc disease at L5, focal sclerosis at the L4 
vertebral body (suggestive of prior surgery), and 
demineralization of the spine.  General physical examination 
was unremarkable; skin condition involving the hands, claimed 
by the veteran to have been the result of exposure to 
petroleum products in service, was not diagnosed, but the 
skin of both hands was dry.  

On VA ophthalmologic examination in January 1996, it was 
indicated that the veteran's eyes were examined in December 
1995, and that the examination was normal at that time.  On 
examination in January 1996, no disabilities involving the 
eyes were evident (the presence of myopia with astigmatism 
and presbyopia, bilaterally, was indicated).

At a March 1998 RO hearing, the veteran testified he did not 
experience any medical problems prior to his active service 
period.  Reportedly, he fell off a truck during service 
injuring his back and requiring medical treatment, resulting 
in chronic back disability.  He indicated that he did not 
seek medical treatment for any back symptoms prior to 1992, 
at which time he sought treatment following a hip injury 
(noting that a herniated disc was found during the hip 
treatment).  He testified that he handled various petroleum 
products, chemicals, and Agent Orange containers without 
protective gear in service, resulting in chronic skin 
disorders.  He indicated that he witnessed various 
"atrocities" in service, including explosions and traumatic 
deaths of children, believing that his PTSD was related to 
having seen such stressful incidents in service, but stated 
he had no service in Vietnam.  

Not well grounded claims

Based on the entire evidence of record, as discussed above, 
the Board finds that the claims of service connection for 
chronic back, right hand, and eye disabilities, skin 
disorder, and PTSD are not well grounded.  Initially, the 
Board notes that although the veteran is competent to state 
that he sustained injuries in service (including injury to 
the back) and to describe personally observable symptoms such 
as back and right hand pain, vision impairment, dryness of 
skin, and psychological problems such as depression, he is 
not competent, as a lay person, to make a medical diagnosis 
of chronic disability or to relate a medical disorder to a 
specific cause.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494.  Thus, he is not competent to 
provide a medical diagnosis of any chronic back, right hand, 
or eye disabilities, chronic skin disorders, or PTSD, or to 
conclude, in clinical terms, that any such claimed 
disabilities are related to active service or any incident 
occurring therein.  To establish service connection for a 
chronic disability, competent medical evidence providing a 
nexus between the current disability and service is required.  
See Caluza, 7 Vet. App. 498. 

Although the veteran can competently testify with regard to 
continuity of symptoms (such as back and hand pain, vision 
impairment, psychological distress, and dryness and itching 
of skin) which he experienced after service separation, and 
the credibility of his testimony in that regard is presumed, 
see Savage, 10 Vet. App. 488 (1997), an etiological nexus, 
shown by competent medical evidence, between the currently 
diagnosed back disability and the claimed right hand and eye 
disabilities, skin disorder, and PTSD and symptoms 
experienced in service is required.  Id.; see also Libertine, 
9 Vet. App. 521.

Although at least parts of the veteran's service medical 
records are missing, thus imposing on the Board a heightened 
duty to explain its findings and conclusion consistent with 
O'Hare, 1 Vet. App. 365, his service separation medical 
examination report in August 1975 is available; it does not 
reveal the presence of any pertinent disabilities (although a 
history of broken bones was reported on examination, no 
pertinent clinical findings were made at that time).

Regarding the veteran's back disability, although the medical 
evidence reveals a current diagnosis of a chronic low back 
disability (January 1996 X-ray study of the spine), 
symptomatology, disabilities, or injury involving the back 
were not reported or treated during active service or for 
many years thereafter; he initially reported experiencing 
back pain during a psychiatric examination in November 1993, 
indicating that he sustained a slip and fall injury at work 
in 1992, and denying prior history of any back injuries (he 
noted, in November 1993, that he received workers 
compensation benefits for a period of time following his 
January 1992 injury).  

The Board is mindful of the veteran's own contentions that 
there is an etiological link between his current back 
disability and an injury to the back in service, allegedly 
sustained when he fell off a truck.  Although he is competent 
to testify with regard to in-service incurrence of an injury, 
the occurrence of such injury is not corroborated by 
contemporaneous medical records (evidence of injury, 
symptomatology, or disability involving the back was not 
shown on service separation medical examination).  
Nevertheless, assuming that he did in fact sustain a back 
injury in service, it appears that any symptomatology 
resolved without chronic residuals prior to service 
separation (the Board stresses that no back symptomatology or 
disability was evident clinically, prior to 1993).  

The Board notes that the veteran indicated on VA medical 
examinations in January 1996, that he was in receipt of SSA 
disability benefits due to back and hip disabilities, and SSA 
records are not in the claims file.  However, the available 
evidence (including the May 1998 hearing testimony) reveals 
that he did not seek any medical treatment for a back 
disability or symptomatology until 1992; he sought such 
treatment only after he was injured at work and filed a 
workers compensation claim; on psychiatric examination in 
November 1993, he denied a history of back injury prior to 
his 1992 work injury.  Thus, there is no indication that any 
SSA records would well ground his claim of service connection 
for a chronic back disability.

With regard to the claimed right hand and eyes disabilities, 
chronic skin disorder, and PTSD, symptomatology associated 
with any such disabilities were not evident in service or for 
many years thereafter, and no pertinent report or clinical 
findings were noted on service separation medical examination 
in August 1975.  Although the veteran reported experiencing 
symptoms of pain and weakness in the right hand, having dry 
skin and PTSD during post-service treatment beginning in 
November 1993 and at his May 1998 hearing, chronic disability 
of service origin involving the right hand, the eyes, the 
skin, or PTSD was not detected at any time during treatment 
or on VA medical examinations in January 1996 (although a 
history of right hand "condition" and dryness of skin were 
indicated on VA examinations in January 1996, no current 
disabilities were diagnosed at that time).  Thus, in the 
absence of current disabilities, shown by competent medical 
diagnosis, service connection for chronic right hand and eyes 
disabilities, skin disorder, and PTSD must be denied as not 
well grounded.  See Rabideau, 2 Vet. App. 14; see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability there can be no valid 
claim).

In this case, the only evidence of record specifically 
linking the back disability and the claimed right hand and 
eyes disabilities, skin disorder, and PTSD to service 
consists of the veteran's own contentions.  Such evidence is 
insufficient to well ground the claims because, as discussed 
above, he is not shown to be competent to offer evidence 
requiring medical experience and specialized medical 
knowledge and skill.  Grottveit, 5 Vet. App. at 93.  

The Board notes that the veteran has suggested that his skin 
disorder is related to direct exposure to various chemicals 
including Agent Orange in service, and that his PTSD is 
related to various stressful incidents witnessed during 
active service.  However, it is immaterial in this case 
whether he was in fact exposed to chemicals such as Agent 
Orange in service or whether he actually witnessed stressful 
events during service, because there is no current medical 
diagnosis of the pertinent disabilities.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claims.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Well grounded claim

A review of the record indicates that the veteran's claim of 
service connection for residuals of stab wound manifested by 
scars is well grounded.  38 U.S.C.A. § 5107(a).  In this 
case, he contends that he was stabbed in the back during 
active service, causing a permanent scar on his back.  

The Court has held that a veteran is competent to relate a 
sequence of events that resulted in physically observable 
injury.  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994) 
(finding a claim well grounded where lay person testified as 
to an event resulting in "physically observable injury"); 
see also Falzone, 8 Vet. App. 398.  Presuming that his 
statement is credible solely for this purpose, together with 
a current medical diagnosis of a scar on the back, the Board 
finds that the claim is well grounded.  The Board is also 
satisfied that all relevant facts have been developed to the 
fullest extent, and that no further assistance to the veteran 
is required in order to comply with VA duty to assist him in 
developing his claim.  38 U.S.C.A. § 5107(a).

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

In applying the above legal criteria to the facts in the 
instant case, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of service 
connection for residuals of stab wound manifested by scars.  
He contends that, during service in Germany, he was stabbed 
in the back by an (unidentified) individual, resulting in 
current scar on his back.  As discussed above, on VA 
examination in January 1996, a 1/2-inch well-healed, faint scar 
was noted on the right side of the back, below the tip of the 
scapula, not inconsistent with a stab wound residual.

Where the issue is factual in nature, i.e. whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright, 2 Vet. 
App. 24 (1991).  In this case, although the veteran's claim 
is found by the Board to be well grounded based on his 
assertions alone, as he is competent to state the type of 
injuries which he may have sustained from a stab wound in 
service, contemporaneous medical evidence does not support 
his contention that he did in fact sustain any stab wound at 
any time during service; the presence of any scars was not 
indicated on service separation medical examination in August 
1975 or for many years thereafter.  Supporting evidence other 
than the veteran's own contentions has not been submitted or 
identified.

The first post-service medical evidence showing a scar on the 
back, consistent with stab wound residuals, is dated more 
than 20 years after the veteran's separation from service.  
(See January 1996 VA medical examination report, discussed 
above.)  

While the veteran's contention with regard to the sequence of 
events leading to his current scar on the back is presumed 
truthful only as regards the matter of a well-grounded claim, 
the Board finds far more persuasive and probative the 
contemporaneous service records which do not reveal any 
evidence of injury or trauma remotely resembling any stab 
wound injury.  The Board stresses that no pertinent report or 
clinical finding indicative of stab wound injury were evident 
prior to or at the time of his separation from service or for 
20 years thereafter. 

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.  Such is not the case in this instance 
as the weight of the evidence is against the claim.




	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for a chronic back disability, a chronic 
right hand disability, bilateral eye disabilities, a skin 
disorder, PTSD, and residuals of stab wound manifested by 
scars is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

